Citation Nr: 1420714	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2, and to include as secondary to generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his June 2009 notice of disagreement, the Veteran also appealed the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, in a May 2011 decision, the RO granted service connection for generalized anxiety disorder.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his July 2012 Travel Board hearing, the Veteran testified that he first sought treatment for hypertension about 1974, four years after his separation from service, from a private provider.  The Veteran further testified that this provider prescribed medication for his blood pressure.  On remand, the AOJ should make appropriate efforts to obtain any private treatment records related to the Veteran's hypertension.

In his October 2008 claim, the Veteran claimed service connection for PTSD, and claimed service connection for hypertension as secondary to his PTSD.  In May 2011, the RO granted service connection for generalized anxiety disorder.  In a May 2012 statement, the Veteran's representative contended that the combination of the Veteran's service-connected diabetes and anxiety disorder "place[s] a great deal of stress and strain on his cardiovascular system," and that the Veteran is under a great deal of stress on a daily basis due to his anxiety disorder.  The Veteran testified before the Board in July 2012 that he is under a constant feeling of stress or tension.  Upon VA examination in March 2009, the VA examiner opined that the Veteran has essential hypertension, and that it is not aggravated by his diabetes.  On remand, the Veteran should be afforded another VA examination to address the nature and etiology of the Veteran's hypertension, to include opinions as to direct service connection, secondary service connection regarding the Veteran's generalized anxiety disorder, and secondary service connection as to the combination of the Veteran's diabetes mellitus, type 2, and generalized anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include any private treatment from the 1970s until 2008.  The Veteran's assistance should be requested as needed.  Outstanding VA treatment records should also be obtained.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is related to or caused by the Veteran's service?  

The examiner should specifically address the Veteran's testimony that while on active duty he had medical providers indicate that he had elevated blood pressure readings and hypertension.  See July 2012 Travel Board hearing testimony.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension had its onset within the first post-service year following discharge from active military service?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's generalized anxiety disorder?

The examiner should specifically address the Veteran's contention that because of the generalized anxiety disorder he is under stress and tension on a daily basis, which increases his blood pressure and/or affects his cardiovascular system.  See, e.g., July 2012 Travel Board hearing testimony; May 2012 representative statement.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is aggravated by the Veteran's generalized anxiety disorder?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the combination of the Veteran's diabetes mellitus, type 2, and generalized anxiety disorder?

The examiner should specifically address the Veteran's contention that the combination of his diabetes mellitus and generalized anxiety disorder "place[s] a great deal of stress and strain on his cardiovascular system...."  See May 2012 representative statement.

f) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was aggravated by the combination of the Veteran's diabetes mellitus, type 2, and generalized anxiety disorder?

The examiner should specifically address the Veteran's contention that the combination of his diabetes mellitus and generalized anxiety disorder and the resulting stress on his cardiovascular system are "greatly contributing to his hypertension."  See May 2012 representative statement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

